DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 	Based on the Applicant’s remarks, Applicant amended each of the independent claims 1 and 11 as shown on pages 6 and 7 and argued that the previous cited references failed to teach the amended features.
	According to the installed application executed on the first device to operate functions as recited in the amended claims 1 and 11, Examiner performed update searches and new references were also found. The update searches were focused on the features as amended to claims 1 and 11.
	In review of the new found references along with the previous cited references, Examiner found that the combination of the prior art of record, singly or in combination, failed to clearly teach or fairly suggest the combination of the features of a system for call placement over a publicly switched telephone network…, as well as logical steps of a method of call placement over…, particular the underlined and bold portions, as recited in and connected to each of the independent claims 1 and 11, which are repeatedly stated as followings:


a first device having a first telephone number associated with an application operating on the first device and first caller identification, wherein the first device is designed and configured to: 
receive, at the application operating on the first device, a user command to place a call to a second device; 
transmit a request to a server to place the call to the second device, wherein the request comprises an audio call and a digital datum, the digital datum further comprising at least a data packet and at least a text message; 
receive, at the application operating on the first device, an authentication receipt as a function of the transmitted audio call and digital datum, the authentication receipt comprising a verbal identification of the second device; 
receive, from the server at the application operating on the first device, a second telephone number associated with a combination of the first device and the second device; 
place a first call to the server using the second telephone number, wherein the first call is transmitted over a publicly switched telephone network; and 
connect to a second call over the publicly switched telephone network to the second device as a function of call confirmation data generated by the server; and 
remove, at the application operating on the first device, the second telephone number.


receiving, by a first device and at an application operating on the first device, a user command to place a call to a second device; 
transmitting, by the first device, a request to a server to place the call to the second device, wherein the request comprises an audio call and a digital datum, the digital datum further comprising at least a data packet and at least a text message;
receiving, at the application operating on the first device, an authentication receipt as a function of the transmitted audio call and digital datum, the authentication receipt comprising a verbal identification of the second device; Page 3 of 8Caldwell Intellectual Property Law, LLC 200 Clarendon St.
receiving, by the application operating on the first device and from the server, a second telephone number associated with a combination of the first device and the second device; 
placing, by the first device, a first call to the server using the second telephone number, wherein the first call is transmitted over a publicly switched telephone network; and 
connecting, by the first device, to a second call over the publicly switched telephone network to the second device as a function of call confirmation data generated by the server; and 
removing, at the application operating on the first device, the second number.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: March 2022